DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claim 8 is missing and there are two claims 11, wherein the first claim 11 is an independent claim that appears to be misnumbered, and most likely should have been claim 8.
As far as for examining purposes of the case, the first independent claim 11 has been renumbered as claim 8 for current art rejection purposes.    
And as for future correspondences by Applicant, in order to alleviate confusion, Applicant needs to state that claim 8 has been cancelled and include with the proper claim status identifier “(canceled)”, and Applicant should renumber the first claim 11 as new claim 21 with the other dependent claims 9-14 being dependent on new claim 21.  Doing so would clear up issues as to the status of claim 8 since claim 8 was never introduced in the US case filing of the current US application.  
Claim Objections
Claims 8-14 are objected to because of the following informalities:  Claim 8 is missing and there are two claims 11, wherein the first claim 11 is an independent claim that appears to be misnumbered, and most likely should have been claim 8.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered first claim 11 has been renumbered as claim 8 for current art rejection purposes.  
However, for future correspondences by Applicant, in order to alleviate confusion, Applicant needs to state that claim 8 has been cancelled and include with the proper claim status identifier “(canceled)”, and Applicant should renumber the first claim 11 as new claim 21 with the other dependent claims 9-14 being dependent on new claim 21.  Doing so would clear up issues as to the status of claim 8 since claim 8 was never introduced in the US case filing of the current US application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 8 (first claim 11 renumbered), 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lasserre (US 2021/0192797).
	Regarding claim 1, Lasserre discloses a method of decoding point cloud data (paragraph [72], fig.2, Lasserre discloses point cloud decoder 10 for executing a decoding method of decompressing point cloud data; paragraph [103], Lasserre discloses a method for decoding point cloud data), executable by a processor (paragraph [176], Lasserre discloses a decoder 1200 with a processor 1202 that executes instructions of decoding application 1206 stored in memory 1204), comprising: 
receiving data corresponding to a point cloud (paragraph [72], Lasserre discloses that point cloud decoder 50 has entropy decoder 52 for receiving input bitstream of compressed data that includes point cloud data in that tree reconstructor 56 rebuilds the point cloud based on decompressed data from decoder 52 by reconstructing the location of the points from the point cloud); 
reducing a number of contexts associated with the received data based on occupancy data corresponding to one or more parent nodes and one or more child nodes within the received data (paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression); 
decoding the data corresponding to the point cloud based on the reduced number of contexts (paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression, and paragraph [72], Lasserre discloses that point cloud decoder 50 has entropy decoder 52 for receiving input bitstream of compressed data that includes point cloud data in that tree reconstructor 56 rebuilds the point cloud based on decompressed data from decoder 52 by reconstructing the location of the points from the point cloud, and point cloud decoder 10 performs execution of a decoding method of decompressing point cloud data; paragraph [103], Lasserre discloses a method for decoding point cloud datathus decoding data that corresponds to the point cloud, thus, Lasserre discloses decoding data corresponding to point cloud based on reduced context data).
Regarding claim 4, Lasserre discloses wherein the number of contexts is reduced based on one or more child nodes having a shortest distance from a current node (paragraph [39], Lasserre discloses that context reduction is performed based on determine distance measurement between pairs of available contexts and utilizing the distance measurement to see if the value is less than a threshold, if the value is less than the threshold, then the number of contexts is reduced based on child node having a shorter distance than the current node, and paragraph [160], Lasserre discloses the comparison of contexts to obtain a similarity or distance for determining what number of contexts to be reduced, wherein paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression).
Regarding claim 5, Lasserre discloses wherein the number of contexts is reduced based on considering only a subset of child nodes from among the one or more child nodes (paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression, thus, only a certain subset of child nodes from among various child nodes are considered when determining the process of context reduction).
Regarding claim 6, Lasserre discloses wherein the number of contexts is reduced based on not differentiating between the one or more child nodes (paragraph [125], Lasserre discloses that child node can have certain neighboring nodes at the same tree depth, thus, the contexts can be utilized based on not differentiating between one or more child nodes or in other words, the child nodes are from the same level neighbors, wherein paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression).
Regarding claim 7, Lasserre discloses wherein the number of contexts is reduced based on discarding occupancy data associated with the one or more parent nodes (paragraph [148], Lasserre discloses neighboring configurations can be reduced by ignoring the top neighboring volume 3206, thus reducing the number of configurations from 10 to 7, wherein paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression, thus reducing the number of contexts based on ignoring or discarding occupancy data).
Regarding claim 8 (first claim 11 renumbered), Lasserre discloses a computer system for decoding point cloud data (paragraph [72], fig.2, Lasserre discloses point cloud decoder 10 for executing a decoding method of decompressing point cloud data; paragraph [103], Lasserre discloses a method for decoding point cloud data), the computer system comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code (paragraph [176], Lasserre discloses a decoder 1200 with a processor 1202 that executes instructions of decoding application 1206 stored in memory 1204); and 
one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (paragraph [176], Lasserre discloses a decoder 1200 with a processor 1202 that executes instructions of decoding application 1206 stored in memory 1204), said computer program code including: 
receiving code configured to cause the one or more computer processors to receive data corresponding to a point cloud (paragraph [72], Lasserre discloses that point cloud decoder 50 has entropy decoder 52 for receiving input bitstream of compressed data that includes point cloud data in that tree reconstructor 56 rebuilds the point cloud based on decompressed data from decoder 52 by reconstructing the location of the points from the point cloud); 
reducing code configured to cause the one or more computer processors to reduce a number of contexts associated with the received data based on occupancy data corresponding to one or more parent nodes and one or more child nodes within the received data (paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression); 
decoding code configured to cause the one or more computer processors to decode the data corresponding to the point cloud based on the reduced number of contexts (paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression, and paragraph [72], Lasserre discloses that point cloud decoder 50 has entropy decoder 52 for receiving input bitstream of compressed data that includes point cloud data in that tree reconstructor 56 rebuilds the point cloud based on decompressed data from decoder 52 by reconstructing the location of the points from the point cloud, and point cloud decoder 10 performs execution of a decoding method of decompressing point cloud data; paragraph [103], Lasserre discloses a method for decoding point cloud datathus decoding data that corresponds to the point cloud, thus, Lasserre discloses decoding data corresponding to point cloud based on reduced context data).
Regarding claim 11, Lasserre discloses wherein the number of contexts is reduced based on one or more child nodes having a shortest distance from a current node (paragraph [39], Lasserre discloses that context reduction is performed based on determine distance measurement between pairs of available contexts and utilizing the distance measurement to see if the value is less than a threshold, if the value is less than the threshold, then the number of contexts is reduced based on child node having a shorter distance than the current node, and paragraph [160], Lasserre discloses the comparison of contexts to obtain a similarity or distance for determining what number of contexts to be reduced, wherein paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression).
Regarding claim 12, Lasserre discloses wherein the number of contexts is reduced based on considering only a subset of child nodes from among the one or more child nodes (paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression, thus, only a certain subset of child nodes from among various child nodes are considered when determining the process of context reduction).
Regarding claim 13, Lasserre discloses wherein the number of contexts is reduced based on not differentiating between the one or more child nodes (paragraph [125], Lasserre discloses that child node can have certain neighboring nodes at the same tree depth, thus, the contexts can be utilized based on not differentiating between one or more child nodes or in other words, the child nodes are from the same level neighbors, wherein paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression).
Regarding claim 14, Lasserre discloses wherein the number of contexts is reduced based on discarding occupancy data associated with the one or more parent nodes (paragraph [148], Lasserre discloses neighboring configurations can be reduced by ignoring the top neighboring volume 3206, thus reducing the number of configurations from 10 to 7, wherein paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression, thus reducing the number of contexts based on ignoring or discarding occupancy data).
Regarding claim 15, Lasserre discloses a non-transitory computer readable medium having stored thereon a computer program (paragraph [176], Lasserre discloses a decoder 1200 with a processor 1202 that executes instructions of decoding application 1206 stored in memory 1204) for decoding point cloud data (paragraph [72], fig.2, Lasserre discloses point cloud decoder 10 for executing a decoding method of decompressing point cloud data; paragraph [103], Lasserre discloses a method for decoding point cloud data), the computer program configured to cause one or more computer processors (paragraph [176], Lasserre discloses a decoder 1200 with a processor 1202 that executes instructions of decoding application 1206 stored in memory 1204) to: 
receive data corresponding to a point cloud (paragraph [72], Lasserre discloses that point cloud decoder 50 has entropy decoder 52 for receiving input bitstream of compressed data that includes point cloud data in that tree reconstructor 56 rebuilds the point cloud based on decompressed data from decoder 52 by reconstructing the location of the points from the point cloud); 
reduce a number of contexts associated with the received data based on occupancy data corresponding to one or more parent nodes and one or more child nodes within the received data (paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression);
decode the data corresponding to the point cloud based on the reduced number of contexts (paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression, and paragraph [72], Lasserre discloses that point cloud decoder 50 has entropy decoder 52 for receiving input bitstream of compressed data that includes point cloud data in that tree reconstructor 56 rebuilds the point cloud based on decompressed data from decoder 52 by reconstructing the location of the points from the point cloud, and point cloud decoder 10 performs execution of a decoding method of decompressing point cloud data; paragraph [103], Lasserre discloses a method for decoding point cloud datathus decoding data that corresponds to the point cloud, thus, Lasserre discloses decoding data corresponding to point cloud based on reduced context data).
Regarding claim 18, Lasserre discloses wherein the number of contexts is reduced based on one or more child nodes having a shortest distance from a current node (paragraph [39], Lasserre discloses that context reduction is performed based on determine distance measurement between pairs of available contexts and utilizing the distance measurement to see if the value is less than a threshold, if the value is less than the threshold, then the number of contexts is reduced based on child node having a shorter distance than the current node, and paragraph [160], Lasserre discloses the comparison of contexts to obtain a similarity or distance for determining what number of contexts to be reduced, wherein paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression).
Regarding claim 19, Lasserre discloses wherein the number of contexts is reduced based on considering only a subset of child nodes from among the one or more child nodes (paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression, thus, only a certain subset of child nodes from among various child nodes are considered when determining the process of context reduction).
Regarding claim 20, Lasserre discloses wherein the number of contexts is reduced based on not differentiating between the one or more child nodes (paragraph [125], Lasserre discloses that child node can have certain neighboring nodes at the same tree depth, thus, the contexts can be utilized based on not differentiating between one or more child nodes or in other words, the child nodes are from the same level neighbors, wherein paragraph [132], Lasserre discloses implementation of context reduction with the data received at the decoder based on an occupancy pattern or data, and paragraph [133], fig.22, Lasserre discloses processing coding occupancy patterns for point cloud data that can be implemented in point cloud encoder and decoder embodiments, and wherein paragraph [134], Lasserre discloses that within the occupancy pattern, the occupancy status of the child nodes (sub-volumes) of the parent node (volume) are signified and identified within the received data bitstream, also, paragraph [98], Lasserre discloses a parent-pattern dependent context, wherein current (parent) node 402 can be split into eight child nodes and its occupancy pattern 404 can be encoded and sent over to a decoder terminal for decompression).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US 2021/0192797) in view of Pope (US 2015/0029186).
Regarding claim 2, Lasserre does not disclose caching the occupancy information based on a hash table. However, Pope teaches caching the occupancy information based on a hash table (paragraph [26], Pope discloses that an occupancy grid or hash table can be utilized for caching data pertaining to occupancy, wherein paragraph [29], Pope discloses the reduction of point cloud data by utilizing memory and processor of a computing system).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lasserre and Pope together as a whole for efficiently remove duplicate points in a data set (Pope’s paragraph [16]).
Regarding claim 9, Lasserre does not disclose caching code configured to cause the one or more computer processors to cache the occupancy information based on a hash table. However, Pope teaches caching code configured to cause the one or more computer processors to cache the occupancy information based on a hash table (paragraph [26], Pope discloses that an occupancy grid or hash table can be utilized for caching data pertaining to occupancy, wherein paragraph [29], Pope discloses the reduction of point cloud data by utilizing memory and processor of a computing system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lasserre and Pope together as a whole for efficiently remove duplicate points in a data set (Pope’s paragraph [16]).
Regarding claim 16, Lasserre does not disclose configured to cause one or more computer processors to cache the occupancy information based on a hash table.  However, Pope teaches configured to cause one or more computer processors to cache the occupancy information based on a hash table (paragraph [26], Pope discloses that an occupancy grid or hash table can be utilized for caching data pertaining to occupancy, wherein paragraph [29], Pope discloses the reduction of point cloud data by utilizing memory and processor of a computing system).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lasserre and Pope together as a whole for efficiently remove duplicate points in a data set (Pope’s paragraph [16]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US 2021/0192797) in view of Sze (US 2013/0177069).
Regarding claim 3, Lasserre does not disclose signaling the context reduction level in a sequence parameter set, a geometry parameter set, or a slice data header.  However, Sze teaches signaling the context reduction level in a sequence parameter set, a geometry parameter set, or a slice data header (paragraph [75], Sze discloses that during high throughput mode, the number of context coded bins is reduced to increase the throughput of the CABAC encoder for permitting high throughput mode of compression, and high throughput decompression of data at the CABAC decoder, and that when high throughput mode is enabled, then the signaling of the context reduction is signaled in a sequence parameter set or slice header).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lasserre and Sze together as a whole for improving compression/decompression efficiency while maintaining high precision of image or video data transferred over a transmission medium.
Regarding claim 10, Lasserre does not disclose signaling code configured to cause the one or more computer processors to signal the context reduction level in a sequence parameter set, a geometry parameter set, or a slice data header. However, Sze teaches signaling code configured to cause the one or more computer processors to signal the context reduction level in a sequence parameter set, a geometry parameter set, or a slice data header (paragraph [75], Sze discloses that during high throughput mode, the number of context coded bins is reduced to increase the throughput of the CABAC encoder for permitting high throughput mode of compression, and high throughput decompression of data at the CABAC decoder, and that when high throughput mode is enabled, then the signaling of the context reduction is signaled in a sequence parameter set or slice header). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lasserre and Sze together as a whole for improving compression/decompression efficiency while maintaining high precision of image or video data transferred over a transmission medium.
Regarding claim 17, Lasserre does not disclose configured to cause one or more computer processors to signal the context reduction level in a sequence parameter set, a geometry parameter set, or a slice data header.  However, Sze teaches configured to cause one or more computer processors to signal the context reduction level in a sequence parameter set, a geometry parameter set, or a slice data header (paragraph [75], Sze discloses that during high throughput mode, the number of context coded bins is reduced to increase the throughput of the CABAC encoder for permitting high throughput mode of compression, and high throughput decompression of data at the CABAC decoder, and that when high throughput mode is enabled, then the signaling of the context reduction is signaled in a sequence parameter set or slice header).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lasserre and Sze together as a whole for improving compression/decompression efficiency while maintaining high precision of image or video data transferred over a transmission medium.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488